Citation Nr: 1419427	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right ankle disability.

2. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right calf and/or knee disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a right calf  and/or knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In July 2011, the appeal was remanded by the Board for further development of the claims, and it now returns to the Board for appellate review.  

In June 2009, the Veteran testified at a RO hearing before a Decision Review Officer.  In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of each hearing is associated with the claims file.  

The issues of entitlement to service connection for right ankle and right calf and/or knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for right ankle and right calf and/or knee disabilities were most recently denied in an August 2006 rating decision, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the August 2006 rating decision is new, relates to unestablished facts necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.

3. Evidence received since the August 2006 rating decision is new, relates to unestablished facts necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.


CONCLUSIONS OF LAW

1. The August 2006 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a right ankle disability is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for a right calf and/or knee ankle disability is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims for service connection for a right ankle and right calf and/or knee disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Similarly, the question of whether there was compliance with the Board's July 2011 remand orders is rendered moot.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders). 

I. New and Material Evidence

The Veteran contends that he suffers from a right ankle and/or right calf disability as a result of military service.  An August 2006 rating decision denied the claims on the basis that no new and material evidence had been received to reopen the claims.  The original service connection claim for a right ankle disability was denied by the Board in August 2005 on the basis that there was no nexus between a current disability and military service.  The right calf and/or knee disability service connection claim was originally denied in a January 1991 rating decision on the basis that the in-service knot in the right calf was acute and there was no current disability. 

The Veteran did not appeal the August 2006 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the August 2006 rating decision, additional evidence has been received in the form of lay statements, including hearing testimony, VA treatment records, and the report of an April 2009 VA examination.  Among the treatment evidence is an August 2008 VA treatment note showing a diagnosis of tenosynovitis in the right ankle.  Additionally, VA treatment evidence shows pain present in the right calf.  Moreover, the Veteran provided additional details as to the etiological relationship between the disabilities at issue and service in hearing testimony.  Therefore, the Board determines that this evidence relates to unestablished facts necessary to grant the claims and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right ankle and right calf and/or knee disabilities.

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for right ankle and right calf and/or knee disabilities has been received.  Therefore, the claims to reopen the claims for service connection for these disabilities are granted.


ORDER

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a right calf and/or knee disability is reopened, and to that extent the appeal is granted.


REMAND

The Board determines that a remand is necessary to further develop the Veteran's service connection claims.  The Veteran was afforded a VA examination in April 2009 at which the examiner indicated that the Veteran did not have current disabilities of the right ankle and right calf.  However, the examiner also noted that the Veteran had had a diagnosis of tenosynovitis in the right ankle.  Service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, as stated above, there is medical evidence of right calf pain.  While this pain is noted in association with the Veteran's nonservice-connected back disability, the Board determines that it is sufficient evidence of a current disability to warrant a VA examination to assess the existence and etiology of a right calf disability.  

Finally, the examiner did not consider the Veteran's assertions that his right calf and right ankle disabilities have been symptomatic since service, as documented at his October 2003, June 2009 and October 2010 hearings.  The Veteran is competent to speak to symptoms he can observe, such as pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, any opinion as to the etiology of the claimed disabilities must take into account the Veteran's assertions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the existence and etiology of any right ankle and right calf and/or knee disabilities.  The claims file must be made available for review in conjunction with the examination.  The examiner should respond to the following:

a. Is there a diagnosed right ankle disability currently, or at any time proximate to or since the Veteran filed his claim in August 2008?

If so, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right ankle disability is a result of his military service?

b. Is there a diagnosed right calf and/or knee disability currently, or at any time proximate to or since the Veteran filed his claim in August 2008?

If so, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right calf and/or knee disability is a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  In forming the opinion, the examiner must contemplate the Veteran's lay statements throughout the claims file with respect to his symptoms and medical history.  

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


